In an action to impress a constructive trust on the proceeds of a joint savings bank account which were withdrawn by the survivor, the appeal is from an order denying appellant’s motion for summary judgment dismissing the complaint (Rules Civ. Prae., rule 113), and granting respondent’s cross motion to strike out, as insufficient, the affirmative defenses invoking the Statute of Erauds (Rules Civ. Prae., rule 109, subd. 6). Order affirmed, with $10 costs and disbursements. No opinion. Wenzel, Acting P. J., Beldock, Hallinan and Kleinfeld, JJ., concur; Murphy, J., deceased.